Citation Nr: 1010885	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-36 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected left patellofemoral 
syndrome.

3.  Entitlement to an initial compensable disability rating 
for service-connected bilateral inguinal hernia.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran had active service from June 2006 to October 
2007.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied service connection for PTSD 
and granted service connection for a left knee disability and 
bilateral inguinal hernia, and assigned non-compensable 
ratings for each.  In June 2009, the rating for the left knee 
was increased to 10 percent.  A Veteran is presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the 
maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Therefore, the issue of an increased rating for a 
left knee disability remains in appellate status.  

Also in June 2009, a separate 10 percent rating for bilateral 
inguinal hernia scars was granted.  That issue is not 
currently on appeal.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
left knee disability has not been characterized by ankylosis, 
limitation of flexion to 60 degrees or less, limitation of 
extension to 5 degrees or more, dislocated semilunar 
cartilage, malunion or nonunion of the tibia and fibula, genu 
recurvatum, lateral instability, or subluxation.  

2.  Throughout the rating period on appeal, the Veteran's 
bilateral inguinal hernia has not been characterized by true 
hernia protrusion.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for patellofemoral syndrome of the left knee are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257, 5256-5263 (2009).

2.  The criteria for a compensable rating for bilateral 
inguinal hernia are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.3, 4.7, 4.114, 
Diagnostic Code 7338 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2007, which substantially complied 
with the notice requirements for service connection claims.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant 
bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has 
not been met in this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claims for 
service connection for inguinal hernias and left knee 
disability were awarded with an effective date of October 23, 
2007, the date of his claim, and noncompensable ratings were 
assigned.  He was provided notice how to appeal that 
decision, and he did so.  He was provided a statement of the 
case that advised him of the applicable law and criteria 
required for higher ratings and he demonstrated his actual 
knowledge of what was required to substantiate a higher 
rating in his argument included on his Substantive Appeal.  
Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Vazquez-Flores, 22 Vet. App. at 49.

VA has afforded the appellant physical examinations and 
obtained medical opinions as to the etiology and severity of 
his hernia and knee disabilities.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and he has 
not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


Initial  Rating Claims

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119 (1999). 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).





Left Knee Disability

The Veteran is seeking an initial disability rating in excess 
of the currently-assigned 10 percent for service-connected 
left knee disability.  He contends that his knee condition 
causes pain in his daily activities.  Service connection was 
awarded effective October 2007, and an initial noncompensable 
rating was assigned.  In June 2009, the RO increased the 
rating to 10 percent, effective from the date of the original 
claim.  

The Veteran was afforded a VA examination of his left knee in 
November 2007.  He reported that he experienced pain in his 
knee with running, climbing stairs, or walking uphill.  He 
had stiffness but no swelling, grinding, locking, or 
instability.  He was able to squat with some difficulty, and 
he did not experience any disabling flare ups.  On 
examination, he was able to walk at a good pace with an 
essentially normal gait.  Both knees appeared normal, with no 
swelling, redness, puffiness or deformity.  Range of motion 
was normal from 0 to 140 degrees, and there was no 
ligamentous laxity.  The Veteran expressed some pain with 
movements of the left kneecap over the femoral condyles, and 
there was slight tenderness along the left edge of the 
patella.  Motions of the left knee were without crepitus or 
significant pain.  The Veteran's left knee was tested with 
three repetitions of active and passive motion from full 
flexion to full extension, and three extension motions 
against resistance.  There was no obvious fatigability, lack 
of endurance, loss of motion, or significant pain with 
repetition.  The examiner noted that there was no subluxation 
or significant flare ups, and the Veteran did not use any 
assistive device.  X-rays revealed no abnormalities.  

A VA treatment note dated in May 2008 indicates that the 
Veteran injured his left knee while climbing a ladder.  He 
complained of pain with walking or weight bearing, and he was 
advised to treat his knee with alternating heat and ice 
packs, elevation, and rest.  X-rays of the left knee taken in 
June 2008 revealed no bone or joint abnormality. 

The Veteran was afforded a VA examination of his knee in June 
2009.  He reported that he experienced anterior knee pain and 
that his knee locked about once or twice per month for 20 
minutes.  He was able to drive, go up and down stairs, and 
walk as desired.  He was independent in self care and was 
able to work as a landscaper.  The Veteran reported that he 
did not use pain medication, did not limp, and had full range 
of motion.  There was no swelling, redness, or mechanical 
instability, but there was occasional grinding.  On 
examination, the Veteran walked with a normal gait and was 
able to walk on his heels and toes.  The left knee was 
properly aligned and appeared normal when compared to the 
right.  Range of motion was from 0 to 140 degrees with no 
pain, and there was no ligamentous laxity.  The Veteran 
expressed some pain with movements of the left kneecap over 
the femoral condyles, and there was slight tenderness along 
the left edge of the patella.  There was no subluxation.  
There was no obvious fatigability, lack of endurance, loss of 
motion, or significant pain with repetition; however, the 
examiner stated that it was possible that the Veteran would 
have pain or loss of motion with flare ups, but the degree of 
impairment was left to speculation. 

The Veteran's knee disability is rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5257, other impairment of the knee.  
Under this code, a disability rating of 10 percent is 
warranted where there is recurrent subluxation or lateral 
instability that is slight, 20 percent where it is moderate, 
and 30 percent where severe.  The words "slight," 
"moderate," and "severe" are not defined in the VA Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6.

Based on the foregoing evidence, the Board concludes that a 
disability rating in excess of the currently assigned 10 
percent is not warranted under Diagnostic Code 5257 because 
the evidence does not establish that he experiences 
subluxation of the knee to any degree.  

The assignment of a particular diagnostic code depends on the 
facts of a particular case.  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  Any change in diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
more appropriate than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  However, there is no 
evidence of ankylosis, limitation of flexion to 60 degrees or 
less, limitation of extension to 5 degrees or more, 
dislocated semilunar cartilage, malunion or nonunion of the 
tibia and fibula, or genu recurvatum; therefore, it is not 
appropriate to rate the Veteran's disability under any of the 
other diagnostic codes specific to disabilities of the knee.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, the intent of the 
rating schedule is to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 38 C.F.R. 
§ 4.59.

The Board has considered the guidance of DeLuca in order to 
determine whether an increased evaluation may be warranted.  
DeLuca factors were taken into account during both VA 
examinations, and in the June 2009 examination, the examiner 
opined that the Veteran could experience additional pain and 
some loss of motion during flare ups once per month.  The 
Board notes that the 10 percent rating currently in effect 
was specifically assigned to compensate the Veteran for 
painful motion and additional disability during flare ups.  
DeLuca factors have been taken into account.

In summary, the Veteran's level of impairment in the left 
knee does not meet the criteria for a compensable rating 
under any relevant diagnostic code, and the current 10 
percent rating contemplates pain and additional loss of 
function due to flare ups.  A higher rating for the left knee 
disability is not warranted, and the claim is denied.

The Board notes that given the clearly noncompensable range 
of left knee extension presented, even with considerations of 
pain, a separate rating for limitation of extension is not 
warranted.  See VAOPGCPREC 9-2004.

The Board lastly notes that none of the evidence for the 
period since October 2007 demonstrates entitlement to a 
rating higher than 10 percent during any discrete period. 

Bilateral Inguinal Hernia

The Veteran is seeking an initial compensable disability 
rating for bilateral inguinal hernia.  Service connection for 
this condition was awarded effective October 2007, and a 
noncompensable rating has been in place since then.  The 
Veteran contends that his symptoms warrant a higher rating.  
Specifically, he reports that he experiences pain when doing 
sit ups, and he has difficulty bending at the waist to pick 
things up from the ground.  

The Veteran was afforded a VA examination in November 2007.  
The examiner noted that the Veteran had a left inguinal 
hernia repair in 2003.  The Veteran reported that he had no 
functional or occupational residuals from the left hernia 
other than occasional tightness in the area during heavy 
lifting.  The Veteran had undergone repair of the right 
hernia only a few days prior to the examination, and it was 
too soon to evaluate for long-term residuals.  Although the 
Veteran reported pain at the incision site, he had not 
noticed any bulging in the right.  On examination, there was 
no residual hernia on the left side.  There was a taped 
incision site on the right side that appeared to be healing 
well and was mildly tender to palpation.  The examiner 
recommended a reevaluation in two to three months if there 
were any long-term complaints.  

The Veteran was afforded a VA examination in June 2009, in 
which he reported that the bilateral hernia repair sites felt 
the same.  He was able to perform the duties of his carpentry 
and landscaping work, except for lifting more than 100 
pounds.  He stated that if he had to lift between 70 and 100 
pounds, the hernia repair sites felt tight and sore for about 
24 hours afterward.  The Veteran reported that the soreness 
would go away with rest, and that he does not take any 
medication.  He also reported discomfort with bending at the 
waist and squatting.  There was no instability at either 
incision site, and the Veteran did not use a belt or truss.  

On examination, there were bilateral scars which were well-
healed.  The left scar measured 5 x 5 centimeters and was 
neither hyperpigmented nor hypopigmented.  The scar was flat 
and superficial and was not painful.  The right scar was 7 x 
1 centimeters with small patches of hyperpigmentation.  It 
was mildly painful on examination.  Neither scar caused 
limitation of motion.  The examiner concluded that there were 
mild residuals of hernia, including discomfort with heavy 
lifting, squatting, and bending at the waist.  The Veteran 
was able to perform his work duties and activities of daily 
living, and there were no residual bulges of hernia.  

The Veteran's inguinal hernia is rated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7338.  Small inguinal hernia, 
reducible, or without true hernia protrusion, is rated 
noncompensably disabling.  Inguinal hernia that is not 
operated, but is remediable, is rated noncompensably 
disabling.  Postoperative recurrent inguinal hernia, readily 
reducible, well supported by truss or belt, is rated 10 
percent disabling.  Small inguinal hernia, postoperative 
recurrent, or unoperated irremediable, not well supported by 
truss, or not readily reducible, is rated 30 percent 
disabling.  Large inguinal hernia, postoperative recurrent, 
not well supported under ordinary conditions and not readily 
reducible, when considered inoperable, is rated 60 percent 
disabling.  A Note to Diagnostic Code 7338 provides that 10 
percent is to be added for bilateral involvement, provided 
the second hernia is compensable.  This means that the more 
severely disabling hernia is to be rated, and 10 percent, 
only, added for the second hernia, if the second hernia is of 
compensable degree.  38 C.F.R. § 4.114.

Based on the foregoing evidence, the Board concludes that a 
compensable rating for bilateral inguinal hernia is not 
warranted.  The medical evidence indicates that the Veteran 
does not have any residual of the actual hernia, including 
bulging or protrusion.  The Board acknowledges that the 
Veteran has a painful scar on the right side; however, a 
separate rating is currently in effect for hernia scars under 
Diagnostic Code 7804.  Therefore, a compensable rating for 
bilateral inguinal hernia is not available, and the claim is 
denied.  



Extraschedular Ratings

Nothing in the record reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
Veteran's left knee disability or bilateral inguinal hernia. 
38 C.F.R. § 3.321.  Consequently, referral for extraschedular 
consideration is not suggested by the record.


ORDER

An initial disability rating in excess of 10 percent for 
patellofemoral syndrome of the left knee is denied.

An initial compensable rating for bilateral inguinal hernia 
is denied.  


REMAND

The Veteran is seeking service connection for an acquired 
psychiatric disorder, claimed as PTSD, which he contends 
results from his experiences in service.  Although the claims 
file contains VA treatment records dated between October 2007 
and June 2009, which indicate that he has been diagnosed with 
PTSD, service connection has been denied because his 
identified in-service stressors cannot be verified.  

Nothing in the evidence suggests that the Veteran has any 
specialized medical knowledge.  As a layperson, he may 
testify as to the symptoms he can observe, but he is not 
competent to provide a diagnosis that requires the 
application of medical expertise to the facts presented.  
Therefore, his claim for service connection for PTSD should 
be construed to encompass any acquired psychiatric disorder 
suggested by the evidence.  Clemons v. Shinseki, 23 Vet. App. 
1, 5 (2009).  

The record reflects that the Veteran has also been diagnosed 
with adjustment disorder with anxiety and depression.  
Although no medical provider has expressly associated this 
condition with his military service, the Board notes that VA 
has a heightened duty to assist this claimant as his service 
treatment records cannot be located.  In order to provide the 
Veteran every consideration with respect to the present 
appeal and to ensure due process, it is the Board's opinion 
that further development of the case is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
current nature and likely etiology of any 
diagnosed psychiatric condition.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
informed that none of the in-service PTSD 
stressors thus far reported by the 
Veteran have been verified.  Based on the 
examination and review of the record, the 
examiner must provide the following:

For any psychiatric disorder diagnosed, 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent or 
more likelihood) that the disorder began 
in or was caused by the Veteran's service.  

A rationale for each opinion should be set 
forth in the report provided.

2.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the remaining 
issue on appeal.  If the claim remains 
denied, the RO should issue a supplemental 
statement of the case and afford the 
Veteran and his representative an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


